      Case 1:17-cr-00548-PAC Document 165 Filed 10/28/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    X
UNITED STATES OF AMERICA                      17 Cr. 548(PAC)

                                             NOTICE OF CLASSIFIED
          - v.-                              FILING BY THE DEFENSE

JOSHUA ADAM SCHULTE,

                       Defendant.
                                        X


  JOSHUA SCHULTE'S ELECTRONIC NOTICE OF CLASSIFIED FILINGS WITH
                           THE COURT.

     Electronic notice is given of Joshua Schulte's letter
motion objecting to certain parts of the Government's Expert
Notice and a requesting additional discovery.
